Name: Council Regulation (EC) No 2445/97 of 8 December 1997 fixing, for the 1998 fishing year, the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: marketing;  consumption;  fisheries;  prices
 Date Published: nan

 11 . 12. 97 | EN Official Journal of the European Communities L 340/3 COUNCIL REGULATION (EC) No 2445/97 of 8 December 1997 fixing, for the 1998 fishing year, the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 Whereas the application of these criteria involves for the 1998 fishing year, an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) and (2) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the said Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community; whereas that level must also help support producers ' income and at the same time take account of consumers' interest; Whereas the guide price shall be based on the average of prices as defined in Article 9 (2) of that Regulation and on an assessment of production and demand prospects; Article 1 The guide prices for the fishing year from 1 January to 31 December 1998 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 and the commercial specifications to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1997. For the Council The President J. POOS (') OJ L 388 , 31 . 12 . 1992, p. 1 . Regulation as amended by Regu ­ lation (EC) No 3318/94 (OJ L 350, 31 . 12. 1994, p. 15). L 340/4 f EN Official Journal of the European Communities 11 . 12. 97 ANNEX Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 1 . Herrings of the species Clupea harengus Extra , A 1 Whole fish 274 2. Sardines of the species Sardina pilchardus Extra 3 Whole fish 521 3 . Picked dogfish (Squalus acanthias) Extra, A 2 Whole fish Gutted fish with head ) 1 026 4. Catshanks (Scyliorhinus spp.) Extra, A 1 Whole fish Gutted fish with head ) 806 5. Redfish (Sebastes spp.) A 2 Whole fish 1 132 6 . Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head ) 1 476 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head ) 762 8 . Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish with head Gutted fish with head ) 1 026 9 . Whiting (Merlangius merlangus) A or A 2 3 Gutted fish with head Gutted fish with head 1 893 10 . Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head 1 139 1 1 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish i 288 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish ) 306 13 . Anchovies (Engraulis spp.) Extra 2 Whole fish 1 168 14 . Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head L 1 . 1998 to i 30 . 4. 1998 : J 1 . 5. 1998 to Ã 31 . 12 . 1998 : j 15 . Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 623 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish , gutted fish with head 2 289 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 782 18 . Monkfish ( Lophius spp.) Extra, A Extra, A 2, 3 2, 3 Whole , or gutted with head Without head 2 664 5 503 11 . 12. 97 I EN 1 Official Journal of the European Communities L 340/5 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 19 . Shrimps of the species Crangon A 1 Simply boiled in water 2 382 crangoti 20 . Edible crab (Cancer pagurus)  1 Whole 1 749 21 . Norway lobster (Nephrops norvÃ © ­ Extra, A 1 , 2 Whole 5 180 giens) Extra, A 2 Tails 4 345 22 . Dab (Limanda limanda) Extra, A 1 Gutted fish with head 961 23 . Flounder (Platichthys flesus) Extra , A 1 Gutted fish with head 558 24. Albacore or longfinned tuna Extra, A 1 Whole fish 2 103 (Thunnus alalunga) 1 Gutted fish with head 2 428 25 . Cuttlefish (Sepia officinalis and Extra , A 1 , 2 Whole 1 574 Rossia macrosoma) 26 . Sole (Solea spp .) Extra, A 2, 3 Gutted fish with head 6 326 27 . Deep-water prawns (Pandalus 6 387 Borealis) A 1 Simply boiled in water A 1 Fresh or chilled 1 673 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3759/92.